Citation Nr: 0913563	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for residuals of a left arm 
and elbow injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied service connection for 
residuals of left arm and elbow edema with arthritis and 
denied service connection for post-traumatic stress disorder 
(PTSD).  

In June 2007, the Board remanded the case for development.  
Since then, the RO has granted service connection for PTSD 
and the Veteran has not appealed the initial rating or 
effective date assigned.  Accordingly, the only issue before 
the Board for appellate review is noted on the title page.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

There is no competent evidence of a current left arm or elbow 
disability related to the Veteran's active service.


CONCLUSION OF LAW

Residuals of a left arm and elbow injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, notice was provided in October 2003, 
prior to the initial decision in the matter. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a September 2007 notice 
letter addresses the provisions that are pertinent to the 
claim; however, the letter listed the wrong issue for service 
connection.  Such error was harmless given that: (1) the 
Veteran had actual knowledge of the correct issue and he 
wrote to the Appeals Management Center (AMC) and advised them 
of the error contained in their notice letter; and (2) 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
identified records to the extent that they are available.  
The claimant was afforded a VA medical examination in October 
2008.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, unit's history, service treatment records, 
and all pertinent lay and medical evidence in the case.  More 
favorable consideration is afforded combat Veterans under 
38 U.S.C.A. § 1154(b) and because the Veteran was in combat, 
he must be afforded this consideration.  

The Veteran's service treatment records (STRs) reflect no 
relevant preexisting abnormality at the time of induction in 
June 1968.  A January 1970 separation examination report is 
negative for relevant abnormality and on an accompanying 
medical history questionnaire, the Veteran checked "no" to 
history of any relevant abnormality.  

In June 1976, the Veteran underwent a medical evaluation for 
the reserve components.  The examination report is negative 
for relevant abnormality and on an accompanying medical 
history questionnaire, the Veteran checked "no" to history 
of any relevant abnormality.  

In his July 2003 original service connection claim, the 
Veteran reported that he injured the right arm and elbow in 
Vietnam on January 13, 1969, and was treated for that injury 
for a year while in Vietnam.  He reported right elbow 
limitation of motion, arthritis, and pain.  In an August 2003 
application for benefits, he claimed that he injured the left 
arm and elbow during active service.  

In November 2003, the Veteran submitted a copy of a service 
treatment record (STR) reflecting that on June 27, 1968, he 
was seen for generalized edema of the left arm following a 
lot of push-ups with no specific injury.  The report mentions 
thrombophlebitis. 

In November 2003, the RO obtained private medical reports.  A 
July 1999 private nerve conduction velocity study was normal.  
The report notes, however, that the precipitating complaint 
was neck and left shoulder pain with numbness of fingers, 
bilaterally.  In July 1999, the Veteran reported left elbow 
pain secondary to trauma in 1998.  A February 2003 left upper 
extremity nerve conduction velocity study was normal.  A 
November 2003 private chiropractor report notes left-sided 
neck, shoulder, and arm pains.  

The Veteran underwent a VA orthopedic compensation 
examination in October 2008 to determine the nature and 
etiology of any left arm and elbow disorder.  The Veteran 
reported intermittent left arm and elbow pains and reported 
that he retired from working for the Postal Service in 
February 2007, due to medical disability.  He reported that 
he was a mail sorter, but that since retirement he has had no 
more left arm swelling.  The examiner found no left arm or 
elbow abnormality, although the Veteran reported fatigue on 
repetitive range of motion testing.  X-rays showed left elbow 
enthesophyte at the triceps insertion.  The final diagnosis 
was a normal left elbow and forearm.  The examining physician 
remarked that an in-service episode of thrombophlebitis had 
resolved with no residual.  

Although the Veteran has reported intermittent left arm and 
elbow pain, there is no arthritis or other diagnosed 
disability of the left arm or elbow joint.  The X-ray finding 
of enthesophyte is an indication that these tissues might be 
predisposed to develop an osteophyte, although no osteophyte 
is seen yet.  Thus, an enthesophyte is not a disability.  The 
Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran has asserted that he has a left arm 
disability, VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The veteran's opinion in this 
matter is of little value because a medical diagnosis of 
current disability is required for service connection 
(Caluza, supra) and there is no diagnosis in this case.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for a left arm and a left elbow disability is 
therefore denied.  


ORDER

Service connection for residuals of a left arm and elbow 
injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


